Citation Nr: 1645986	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  10-36 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for spondylolisthesis, L4-L5 (low back disability).

2. Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee (right knee condition).

3. Entitlement to a rating in excess of 10 percent for a right ulnar nerve neuropathy (major) condition.

4. Entitlement to a compensable rating for scars on the right forearm and right hand.

5. Entitlement to a compensable rating for scars on the left thigh.

6. Entitlement to a compensable rating for scars on the forehead and facial areas.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to January 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that the case must be remanded, but it is necessary to comply with a recent Court decision.  In Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id, at 8.  Specifically, range of motion studies must be performed that test active and passive range of motion as well as in weight-bearing and nonweight-bearing.

After reviewing the VA examinations of record for the Veteran's service-connected low back disability and right knee condition, the Board finds that they are inadequate in light of this recent holding.  These claims must be remanded for new VA examinations.

Concerning the remaining increased rating claims for the right ulnar nerve neuropathy (major) condition and scars on the right forearm, right hand, left thigh, forehead and facial areas, new examinations are also necessary to determine the current level of these service-connected disabilities.  The record shows that the last VA examination for these disabilities was in May 2010.  Since then, the Veteran and his representative have indicated that these examinations do not adequately reflect the severity of these disabilities.  See VA Form 9 (Substantive Appeal) dated September 2010 and Appellate Brief dated November 2016.  Accordingly, new VA examinations are warranted.

The record also reflects that the Veteran is in receipt of Social Security disability insurance, but the medical treatment records from the Social Security Administration (SSA) have not been obtained and associated with the claims file.  These documents must be obtained and made a part of the claims file.

Accordingly, the case is REMANDED for the following action:

1. Make arrangement to obtain the Veteran's VA treatment records, dated from March 2015 forward.

2. Make arrangements to obtain a copy of any SSA decision denying or granting disability benefits to the veteran.  Request from SSA copies of all the documents or evidentiary material that was used in considering the Veteran's claim for disability benefits.

3. Make arrangements to obtain any outstanding private medical treatments from Dr. B.M. (Harford County Chiropractic, LLC).

4. Thereafter, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected spondylolisthesis, L4-L5.  The claims file should be made available to the examiner for review.  The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions reached.  All indicated tests should be completed and all relevant clinical findings reported. 

The examiner should identify and describe the severity of all residuals and functional impairment of the Veteran's low back disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be completed.  Range of motion testing of the service-connected lumbar spine in the following areas is required: active motion; passive motion; weight-bearing; and nonweight-bearing, if possible.  If any aspect of the required testing is not possible, the examiner should clearly state the reason(s) for such.

5. Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected chondromalacia of the right knee.  The claims file should be made available to the examiner for review.  The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions reached.  All indicated tests should be completed and all relevant clinical findings reported. 

The examiner should identify and describe the severity of all residuals and functional impairment of the Veteran's right knee condition.  The appropriate DBQ should be completed.  

Range of motion testing of both the right knee and left knee in the following areas is required: active motion; passive motion; weight-bearing; and nonweight-bearing, if possible.  If any aspect of the required testing is not possible, the examiner should clearly state the reason(s) for such.

6. Schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected right ulnar nerve neuropathy condition. The claims file should be made available to the examiner for review.  The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions reached.  If possible, the appropriate DBQ should be completed.  All indicated tests should be completed and all relevant clinical findings reported. 

7. Schedule the Veteran for an appropriate VA examination to determine the severity of the scars on the right forearm, right hand, left thigh, forehead and facial areas.  The claims file should be made available to the examiner for review.  The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions reached.  If possible, the appropriate DBQ should be completed.  All indicated tests should be completed and all relevant clinical findings reported. 

The examiner must also consider the Veteran's reports that his scars are painful.

8. Finally, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




